                         Case 17-20010-MAM     Doc 185     Filed 09/24/19    Page 1 of 15




         ORDERED in the Southern District of Florida on September 24, 2019.




                                                             Mindy A. Mora, Judge
                                                             United States Bankruptcy Court
_____________________________________________________________________________



                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION

            In re:                                       Case No.: 17-20010-MAM

            SEAN RYAN BATCHELER,                         Chapter 13
                Debtor.
                                                     /

             MEMORANDUM OPINION AND ORDER TERMINATING STAY RELIEF

                     THIS MATTER came before the Court for hearing on June 18, 2019 at 11:00

        a.m. (the “Hearing”) on the Motion for Relief From Order Granting Motion for Relief

        From Stay (ECF No. 154) (the “Motion”) filed by the above-captioned debtor

        (“Debtor”) and Creditors [sic] Opposition to Motion for Relief from Order Granting

        Motion for Relief From Stay (ECF No. 160) (the “Response”) filed by Ginny Davies

        and Christopher Garcia (collectively, “Creditors”). 1


        1Although the Response does not contain an attorney’s signature block, the marked difference in
        writing style from other pleadings filed by Creditors on a pro se basis strongly suggests that an
             Case 17-20010-MAM           Doc 185      Filed 09/24/19      Page 2 of 15




                                        BACKGROUND

I.     Related Bankruptcy Case and Adversary Proceedings

       The issues raised in this bankruptcy case (the “Bankruptcy Case”) largely

mirror those raised in the bankruptcy case styled as In re Olivia Diane Soden, Case

No. 17-20013 (collectively with the Bankruptcy Case, the “Bankruptcy Cases”). 2

Identical copies of the Motion and the Response were filed in each of the Bankruptcy

Cases and Creditors have likewise asserted identical claims in each of the

Bankruptcy Cases.

II.    California Case

       The dispute between Creditors, Debtor, and Olivia Diane Soden (collectively

with Debtor, “Debtors”) first came to light in the prepetition case captioned Garcia et

al. v. Mader Law Group, et al., Case No. CIVRS1307958 (the “California Case”) filed

in the Superior Court of California, San Bernardino County (the “California Court”).

Creditors sought stay relief in this Court to continue litigation of the California Case

against both Debtors, which this Court granted (the “Stay Relief Orders”). 3

       The Stay Relief Orders permitted Creditors to prosecute the California Case



attorney participated in drafting the Response. The Court has previously admonished Michael Blue,
a licensed California attorney, for practicing in this Court without complying with Local Rule 2090-1.

2 This Order cites to documents filed in this Bankruptcy Case unless otherwise indicated. The
pleadings, documents, and orders in both Bankruptcy Cases are typically identical except for very
minor factual distinctions. When such distinctions are relevant, this Order cites to the document filed
in the applicable bankruptcy case.

3The Stay Relief Orders are ECF No. 60 in the Batcheler Bankruptcy Case (Case No. 17-20010) and
ECF No. 65 in the Soden Bankruptcy Case (Case No. 17-20013).


                                                  2
               Case 17-20010-MAM           Doc 185      Filed 09/24/19       Page 3 of 15



through a final, non-appealable judgment, but did not permit Creditors to execute

upon any monetary amount awarded in a judgment absent further order of this Court.

Pursuant to 28 U.S.C. §§ 1334(c)(1), 1334(c)(2), and 1452(b), the Court also abstained

from liquidating any claims that Creditors might have against Debtors.

          On January 22, 2018, the California Court entered judgment by default in the

California Case in favor of Creditors and against Debtors (the “Default Judgment”).

On April 12, 2018, however, the California Court vacated the Default Judgment

pursuant to a Statement of Decision (the “Statement of Decision”). 4 The California

Court did not enter any further judgement prior to this Court’s consideration of

summary judgment in the Adversary Proceedings (defined herein). 5

III.      Summary and Final Judgment

          Creditors pursued the factual underpinnings of the various claims that were

initially asserted in the California Case through the filing of two nondischargeability

adversary proceedings in this Court styled as Garcia v. Batcheler, Adv. Proc. No. 17-

1448 and Garcia v. Soden, Adv. Proc. No. 17-1449 (collectively, the “Adversary

Proceedings”). All parties litigated the issues in the Adversary Proceedings through

discovery and extensive motion practice, which included the filing of thousands of

pages of supplemental documents. The Court took all matters under advisement to

consider each of the many documents filed by the parties, as well as testimony and



4   The Statement of Decision may be found at ECF No. 104-6 in Adv. Proc. No. 17-1448, pp. 58-62.

5 Procedurally, vacatur of the Default Judgment and entry of the Statement of Decision presented an
unusual set of events for this Court to consider. For brevity, the Court does not repeat its prior analysis
in this Order and incorporates herein all prior legal conclusions set forth in the Prior Orders (defined
herein).

                                                    3
               Case 17-20010-MAM          Doc 185     Filed 09/24/19    Page 4 of 15



arguments presented at related hearings.

          After extensive deliberation, the Court issued an oral ruling on summary

judgment as well as multiple related opinions and orders (collectively, the “Prior

Orders”). The Prior Orders collectively granted summary judgment in favor of

Debtors on all counts in the Adversary Proceedings. Following entry of the Prior

Orders, the Court granted final judgment in the Adversary Proceedings to Debtors.

See ECF No. 136 in Adv. Proc. No. 17-1448 and ECF No. 138 in Adv. Proc. No. 17-

1449 (the “Final Judgments”).

IV.       Determination of Claims

          Because the Prior Orders determined that the assertions in the Adversary

Proceeding against Debtors lacked factual and legal merit, the Court concluded that

Creditors’ claims in the Bankruptcy Cases should be limited to only the amount

previously upheld by the California Court as a discovery sanction (the “Discovery

Sanction”) against each Debtor in the California Case. At the Hearing, 6 the Court

(i) disallowed multiple proofs of claim filed by Creditors based upon entry of the Final

Judgments and (ii) directed Creditors to amend their remaining proofs of claim

within ten days. Although Creditors amended their proofs of claim, the amended

versions do not jointly assert claims in the names of both Creditors, as previously

directed by the Court. The Debtor filed a limited objection to both amended proofs of

claim requesting that the Court enter an order reflecting the claimants as the

Creditors jointly. See ECF No. 175 in Case No. 17-20010 and ECF No. 178 in Case



6   The Hearing covered multiple matters arising in the Bankruptcy Cases.

                                                  4
               Case 17-20010-MAM          Doc 185     Filed 09/24/19     Page 5 of 15



No. 17-20013. The Court granted the relief sought in the limited objection by orders

entered on September 19, 2019. See ECF No. 184 in Case No. 17-20010 and ECF No.

187 in Case No. 17-20013.

                         ANALYSIS AND CONCLUSIONS OF LAW

I.        Jurisdiction

          The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(a)

and 1334(a) and the standing Order of Reference codified in this district as Rule 87.2

of the Local Rules for the Southern District of Florida.

II.       Rule 60(b) Standard

          In the Motion, Debtor seeks entry of an order for relief pursuant to Federal

Rule of Civil Procedure 60(b)(5) or, in the alternative, pursuant to Federal Rule of

Civil Procedure 60(b)(6). 7 Rule 60 of the Federal Rules of Civil Procedure (“Rule

60(b)”) provides, in relevant part:


          (b) Grounds for Relief from a Final Judgment, Order, or Proceeding. On
          motion and just terms, the court may relieve a party or its legal
          representative from a final judgment, order, or proceeding for the
          following reasons:

          …

              (5) the judgment has been satisfied, released, or discharged; it is
              based on an earlier judgment that has been reversed or vacated; or
              applying it prospectively is no longer equitable; or

              (6) any other reason that justifies relief.

Rule 60(b). ”Rule 60(b) seeks to balance the desire for finality of judgments with the


7   Bankruptcy Rule 9024 incorporates Rule 60(b) and makes it applicable to this Bankruptcy Case.


                                                  5
            Case 17-20010-MAM       Doc 185     Filed 09/24/19   Page 6 of 15



desire to do justice.” Kelley v. Strasburger Enters. (In re Cody’s of Lowndes County,

Inc.), Case No. 92-70064-JTL & 94-7028-JTL, 2000 WL 33740257, at *1 (Bankr. M.D.

Ga. Mar. 31, 2000) (citing Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 401 (5th Cir.

Jan. 1981)). Despite the importance of the finality of judgments, courts have found

that it is appropriate to yield, in some circumstances, to the equities of a particular

case. Seven Elves, 635 F.2d at 401. Courts should liberally construe Rule 60(b) when

the interests of justice so require. Id. (internal citations omitted).

      A. Rule 60(b)(5)

      Rule 60(b)(5) allows a court to vacate or terminate a prior order where the

order in question continues to have prospective application. In re Ponghui Chartier,

Case No. 6:14-bk-06563-CCJ, 2015 WL 7074294, at *1 (Bankr. M.D. Fla. Aug. 13,

2015). “Prospective” in the context of Rule 60(b)(5) means effective or operative in

the future. Griffin v. Sec’y Fla. Dept. of Corrections, 787 F.3d 1086, 1089 (11th Cir.

2015) (quoting Black’s Law Dictionary 1417 (10th ed. 2014)). Application of Rule

60(b)(5) is appropriate in ordinary civil litigation where a judgment grants

continuing prospective relief, as with an injunction. Id. An order granting relief from

the automatic stay, which is itself a statutory injunction, fits within these

parameters.

      In these Bankruptcy Cases and the related Adversary Proceedings, Creditors

strenuously sought relief relating to the same underlying facts asserted in the

California Case. Although the Court cannot and does not opine as to the merits of

all causes of action asserted within the California Case (particularly as to other



                                            6
           Case 17-20010-MAM       Doc 185    Filed 09/24/19   Page 7 of 15



litigants, including Mader Law Group (“MLG”)), the Court’s factual findings in the

Prior Orders are final and non-appealable. Those findings of fact include a

determination that neither Debtor individually engaged in the practice of law with

respect to Creditors, as well as a determination that neither Debtor was the alter

ego of MLG. These factual findings preclude the pursuit of any legal theory of

liability of which the Court can conceive with respect to Creditors’ asserted claims.

      In light of the Court’s entry of the Final Judgments in favor of Debtors,

Creditors’ proofs of claim in the Bankruptcy Cases are the sole method by which

Creditors may collect upon any claim against Debtors based upon prepetition events.

Only Claim No. 8 in Case No. 17-20010 and Claim No. 7 in Case No. 17-20013

(collectively, the “Surviving Claims”) survived Debtors’ objections, and therefore the

Surviving Claims establish the total amount payable to Creditors in the Debtors’

Bankruptcy Cases. See ECF Nos. 153, 168, 175 and 184 in Case No. 17-20010 and

ECF Nos. 157, 171, 178 and 187 in Case No. 17-20013.

      Entry of the Prior Orders, combined with Creditors’ ability to seek payment

of the Surviving Claims through the Chapter 13 process, creates a situation where

prospective application of the Stay Relief Orders is no longer equitable. Creditors

vigorously pursued all available claims in the Adversary Proceedings and had ample

opportunity to seek redress. Rather than seeking to remove the California Case to

this Court, Creditors elected to seek stay relief, which this Court granted. At the

same time, Creditors decided to pursue nondischargeability claims in this Court

based upon the same operative nucleus of facts. Ultimately, the California Court



                                          7
             Case 17-20010-MAM           Doc 185      Filed 09/24/19      Page 8 of 15



vacated its prior decision, 8 and this Court found in favor of Debtors in the Adversary

Proceedings. Creditors have now exhausted all available legal remedies in this

Court.

         The rationale for the Court’s determination that the equities weigh in favor

of granting the Motion is multi-faceted. The Court has carefully considered each of

Creditors’ allegations over the course of almost two years and has granted much

procedural leeway to Creditors as pro se litigants. 9 Throughout the Bankruptcy

Cases and Adversary Proceedings, Creditors have repeatedly and aggressively

pursued meritless claims based upon tenuous facts and illogical legal arguments.

The Court has no reason to believe that, despite entry of the Prior Orders and

payment upon the Claims through the chapter 13 process, Creditors will not attempt

to file yet another proceeding in an alternate forum. It would be both inequitable

and unjust to force Debtors to defend themselves yet again against claims arising

from the same operative nucleus of facts that led to the filing of the Adversary

Proceedings. More importantly, the bankruptcy process, including the discharge

injunction, resolves all of Creditors’ prepetition claims against Debtors and

precludes further litigation. See 11 U.S.C. §§ 1322, 1327, 1328.

         Accordingly, the Court holds that immediate termination of the Stay Relief

Orders is appropriate pursuant to Rule 60(b)(5) to preclude Creditors from pursuing


8The court is aware that Creditors sought an appeal of the Statement of Decision. Nothing in this
Order is intended to invalidate or interfere with the proper exercise of jurisdiction over such appeal
by the California appellate court.

9Although Creditors purport to be pursuing all claims and causes of action pro se, the record(s) of the
Bankruptcy Cases and Adversary Proceedings are replete with instances suggesting that Creditors’
counsel has assisted Creditors in violation of Local Rules.

                                                  8
              Case 17-20010-MAM    Doc 185    Filed 09/24/19   Page 9 of 15



any claims against Debtors other than the Surviving Claims allowed by this Court.

       B. Rule 60(b)(6)

       Rule 60(b)(6) provides a “grand reservoir of equitable power to do justice in a

particular case.” Seven Elves, 635 F.2d at 401 (quoting Menier v. U.S., 405 F.2d 245,

248 (5th Cir. 1968)). Relief under Rule 60(b)(6) is “an extraordinary remedy which

may be invoked only upon a showing of exceptional circumstances.” Griffin v. Swim–

Tech Corp., 722 F.2d 677, 680 (11th Cir.1984) (quotations omitted). Application of

Rule 60(b)(6) is appropriate where no other subsection of Rule 60(b) governs and the

absence of reconsideration would work an extreme and unexpected hardship. Griffin

v. Swim–Tech Corp., 722 F.2d 677, 680 (11th Cir.1984); Hall v. Alabama, 700 F.2d

1333, 1338 (11th Cir. 1983) (citing Klapprott v. United States, 335 U.S. 601, 614–15

(1949)). Even with the presence of exceptional circumstances, the decision to grant

relief pursuant to Rule 60(b)(6) is left to the court's sound discretion. Shell v.

Schwartz, 357 F. App'x 250, 252 (11th Cir. 2009) (internal citation omitted).

       Because the Court has previously determined that Rule 60(b)(5) applies, it is

unnecessary for the Court to consider application of Rule 60(b)(6). Hall, 700 F.2d at

1338. However, in this instance, the Court finds that exceptional circumstances exist

in these Bankruptcy Cases. As a result, the Court holds that, in the absence of

application of Rule 60(b)(5), Rule 60(b)(6) would provide an equally compelling basis

for relief.




                                          9
                Case 17-20010-MAM    Doc 185     Filed 09/24/19   Page 10 of 15



          The Response demonstrates that Creditors, who are proceeding pro se, 10 do not

fully appreciate the complexity and breadth of the bankruptcy process. Although the

absence of counsel alone would not typically present the type of “extraordinary

circumstances” required for application of Rule 60(b)(6), the absence of counsel

coupled with a repeated demonstration of miscomprehension of the fundamental

goals and finality of the bankruptcy process creates a persuasive argument for relief

under Rule 60(b)(6) in these Bankruptcy Cases.

          The complete records of the Bankruptcy Cases show that Creditors remain

convinced of the potential for a different ruling upon facts that this Court has already

adjudicated with finality. This misapprehension contradicts well-established

principles of collateral estoppel and res judicata. Moreover, it is unclear to the Court

whether counsel for Creditors in California (“California Counsel”), to the extent that

any such continuing relationship exists or may exist, appreciates the finality of this

Court’s rulings. Based upon Creditors’ prior filings, including documents drafted with

the assistance of (sometimes unnamed) counsel, 11 it is entirely possible that

California Counsel has a continuing interest in pursuing further litigation in an

attempt to recover fees relating to the vacated Default Judgement. However,

California Counsel has not (recently) formally appeared before this Court, which

prevents the Court from assessing California Counsel’s understanding of the import

of the Prior Orders.



10   See footnote 1, supra.

11   See footnote 1, supra.

                                            10
           Case 17-20010-MAM        Doc 185      Filed 09/24/19   Page 11 of 15



       Under this unique mixture of facts and circumstances, the Court concludes

that, absent application of Rule 60(b)(5), Rule 60(b)(6) provides an equally viable

alternative basis for relief.

III.   Section 105(a)

       Section 105(a) of title 11 of the United States Code (“§ 105”) provides ample

statutory basis for Debtors’ request for relief. Section 105(a) provides:

       The court may issue any order, process, or judgment that is necessary
       or appropriate to carry out the provisions of this title. No provision of
       this title providing for the raising of an issue by a party in interest shall
       be construed to preclude the court from, sua sponte, taking any action
       or making any determination necessary or appropriate to enforce or
       implement court orders or rules, or to prevent an abuse of process.


11 U.S.C. § 105(a). The plain language of the statute permits a court to take any

action necessary to implement the Bankruptcy Code, enforce its own orders, or

prevent an abuse of process. Id.; see also Marrama v. Citizens Bank of Massachusetts,

549 U.S. 365, 375 (2007) (describing the broad authority § 105(a) grants to

bankruptcy judges to take any action necessary to prevent an abuse of process).

       Although Creditors do not contest this Court’s authority to take appropriate

action under § 105(a), Creditors argue that protracted litigation in the California

Court prior to the filing of Debtors’ Bankruptcy Cases tips the scale of equities in

favor of denying Debtors’ request for relief. In essence, Creditors’ assertion boils down

to a rather commonplace argument: that litigation instituted prior to the

commencement of the Bankruptcy Cases should “trump” the ability of this Court to




                                            11
           Case 17-20010-MAM       Doc 185     Filed 09/24/19   Page 12 of 15



resolve factual disputes that were previously raised (but not resolved) in another

forum. Creditors are incorrect.

      First, the United States Code, Federal Rules of Bankruptcy Procedure, and

Rule 87(b) of the Southern District of Florida provide this Court with jurisdiction over

cases in this district arising under the Bankruptcy Code, proceedings in this district

arising under the Bankruptcy Code, and disputes arising in or relating to cases in

this district that are governed by the Bankruptcy Code. See 28 U.S.C. §§ 157 & 1334,

11 U.S.C. § 105, and Bankruptcy Rule 1001.

      Second, Creditors availed themselves of this forum by filing the Adversary

Proceedings and by filing numerous proofs of claim. Having submitted themselves to

the jurisdiction of this Court, Creditors cannot now contest the breadth of this Court’s

authority simply because matters were not decided in their favor.

      Third, the Stay Relief Orders permitted Creditors to pursue their claims in the

California Court up through entry of final judgment. After the California Court

vacated the Default Judgments and issued the Statement of Decision, this Court

provided Creditors with ample time to brief the Court on the impact of the Statement

of Decision, as well as any potential consequences of Creditors’ failure to (i) comply

with the terms of the Statement of Decision or (ii) seek a stay pending appeal of the

Statement of Decision. Creditors provided the Court with no authority suggesting

that the Adversary Proceedings should not proceed to finality, and the Court’s own

research yielded no support for this premise. Rather, the Court’s research indicates




                                          12
           Case 17-20010-MAM      Doc 185      Filed 09/24/19   Page 13 of 15



that Creditors’ failure to adhere to the requirements of the Statement of Decision

likely mooted any pending appeal in California.

      Fourth, the time for appeal of the Prior Orders and Final Judgments has

lapsed. The Court’s findings and conclusions in the Prior Orders are binding and non-

appealable. Although the Court can appreciate Creditors’ reluctance to accept factual

findings that eliminate Creditors’ ability to pursue claims originally raised in the

California Court, the validity and finality of the Court’s findings cannot be disputed.

      Finally, to the extent that Creditors contend that the Prior Orders operate as

a “set aside” of the California Court’s Statement of Decision, Creditors misapprehend

the situation in which they now find themselves. In support of their argument,

Creditors cite to a small snippet of In re Property Management & Investments, Inc.,

19 B.R. 202 (Bankr. M.D. Fla. 1982) (“Property Management”), a factually disparate

chapter 11 case involving a state court receivership. Specifically, Creditors guide the

Court to page 202 of Property Management, which contains language stating that a

bankruptcy court may not “set aside” a prior order of another court when that order

is final and non-appealable.

      What Creditors fail to appreciate is that this Court did not vacate the Default

Judgment; the California Court did. As a result, even if Property Management were

binding (which it is not) and factually analogous (which it is not), the case simply

does not stand for the proposition that Creditors allege it supports.           The cited

language merely acknowledges the well-accepted concepts of res judicata and

collateral estoppel.



                                          13
          Case 17-20010-MAM       Doc 185      Filed 09/24/19   Page 14 of 15



      In advancing their position contesting Rule 60 relief, Creditors thus conflate

the concepts of res judicata and collateral estoppel with the ability of this Court to

reconsider its own judgments under Rule 60. The Motion seeks reconsideration of the

Stay Relief Order, not the Default Judgment. Creditors’ conflation misconstrues the

law and renders any argument regarding the applicability of Property Management

wholly meritless.

                                      ORDER

      Accordingly, the Court, having considered all relevant pleadings and

arguments, the record of this Bankruptcy Case, the record of the Adversary

Proceedings, and being otherwise fully advised in the premises, ORDERS AND

ADJUDGES that:

         1. The Stay Relief Order (ECF No. 60) in this Bankruptcy Case is

             TERMINATED.

         2. Termination of the Stay Relief Order is effective immediately upon

             entry of this Order, and the automatic stay pursuant to 11 U.S.C. § 362

             is re-instated.

         3. Creditors shall not pursue any prepetition claims against Debtor in any

             other court, and are limited to recovery of the claim allowed by this

             Court as Claim No. 8 (as amended) in this Bankruptcy Case.

         4. The Court reserves jurisdiction over all matters arising from or related

             to the interpretation or implementation of this Order.

                                         ###



                                         14
          Case 17-20010-MAM       Doc 185      Filed 09/24/19   Page 15 of 15



Copies Furnished To:

All interested parties by the Clerk of Court




                                         15
